791 F.2d 931
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MICHAEL J. CHANEY, Plaintiff-Appellee, Cross-Appellantv.DONALD RAYMOND MOBLEY, ET AL., Defendant,IRENE FERGUSON KEY AND SENECA MEDICAL CLINIC,Defendants-Appellants Cross-Appellees.
86-5163
United States Court of Appeals, Sixth Circuit.
4/28/86

APPEAL DISMISSED
W.D.Ky.
ORDER
BEFORE:  JONES, WELLFORD and NELSON, Circuit Judges.


1
This matter is before the Court upon consideration of the cross-appellant's response to this Court's show cause order.


2
It appears that the judgment was entered on November 15, 1985, that timely time tolling motions to set aside judgment were filed, and that they were denied on December 26, 1985.  Defendants filed a notice of appeal on January 24, 1986, that has been docketed as case number 86-5116.  Plaintiff-cross appellant filed his notice of cross appeal on February 10, 1986, which was three (3) days late.  Rules 4(a)(3) and 26(a), Federal Rules of Appellate Procedure.  This cross appeal has been docketed as case number 86-5163.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that cross-appeal No. 86-5163 be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.